141 F.3d 1171
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Arthur Lee WALLS, III, Appellant.
No. 97-2804MN.
United States Court of Appeals, Eighth Circuit.
Feb. 20, 1998.

Appeals from the United States District Court for the District of Minnesota.
Before FAGG and MURPHY, Circuit Judges, and SMITH,* District Judge.
PER CURIAM.


1
Arthur Lee Walls, III appeals his sentence for possession with intent to distribute cocaine.  On appeal, Walls challenges the identity and the quantity of the drugs the district court attributed to Walls.  After a careful review of the record, we conclude the district court's sentence was correct and further discussion is not warranted.  We affirm Walls's sentence.  See 8th Cir.  R. 47B.



*
 The Honorable Ortrie D. Smith, United States District Judge for the Western District of Missouri, sitting by designation